Citation Nr: 0627357	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for onychomycosis.

3.  Entitlement to service connection for residuals of 
scabies.

4.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1975 to 
December 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.


FINDINGS OF FACT

1.  Treatment records fail to show that the epididymitis, 
which was diagnosed in service, became a chronic disability, 
as there has been no post-service treatment for epididymitis.

2.  The medical evidence fails to relate onychomycosis to the 
veteran's time in service.

3.  The veteran's scabies were acute and transitory and there 
is no medical evidence describing any residuals.
 
4.  There is no medical evidence indicating that the veteran 
is impotent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for epididymitis have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  The criteria for service connection for onychomycosis 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  The criteria for service connection for scabies have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  The criteria for service connection for impotence have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Epididymitis 

Service medical records reflect that the veteran was treated 
for epididymitis while in service, but his separation 
physical does not include any references to epididymitis.  
Post-service medical records fail to show the presence of 
chronic epididymitis, as there has been no treatment for the 
condition described in either the private or the VA treatment 
records.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the veteran's epididymitis was acute and 
transitory and resolved without any apparent sequelae, it 
cannot be considered a chronic disability.  Therefore, the 
veteran's claim of entitlement to service connection for 
epididymitis is denied.

Onychomycosis

Service medical records reflect that the veteran had a foot 
infection that was treated, but there is no evidence of 
onychomycosis during service.

Post-service medical treatment records reflect that the 
veteran was treated for tinea pedis in May 1997.  However, 
this treatment was nearly two decades following the veteran's 
discharge from service.  Furthermore, the veteran's file is 
void of a medical opinion of record which indicates that it 
is as likely as not that the veteran's foot fungus is related 
to his time in service.

Accordingly, the veteran's claim is denied. 

Scabies

Service medical records reflect that the veteran was treated 
for scabies while in service, but his separation physical 
makes no references to it.  Likewise, post-service medical 
records fail to show the presence of chronic scabies, as 
there has been no treatment for scabies described in either 
the private or the VA treatment records.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the veteran's scabies were acute and transitory 
and resolved without any apparent sequelae, they cannot be 
considered a chronic disability.  Therefore, the veteran's 
claim of entitlement to service connection for scabies is 
denied.

Impotence

The veteran contends while he served in Korea he contracted 
chancroids in the groin area, which he believes has caused 
him to be unable to father children, (although the Board 
observes a 2001 VA treatment record makes reference to a 
fourteen year old son of the veteran).

In any case, there is no medical record suggesting that the 
veteran is impotent; and the veteran is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Therefore, as competent evidence of a present disability has 
not been presented, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for 
impotence is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in October 2003.  By this, and by previous letters, and 
the statement of the case, the veteran was informed of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
the veteran's service medical records.  Additionally, the 
veteran was scheduled to testify at a hearing before the 
Board, but he failed to appear.  No VA examinations were 
conducted, since there was no competent evidence of three of 
the claimed disabilities and evidence of the fourth 
disability was not shown in service.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for epididymitis is denied.

Service connection for onychomycosis is denied.

Service connection for scabies is denied.

Service connection for impotence is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


